           Case 1:18-cv-02829-RA Document 27 Filed 05/21/20 Page 1 of 1



                                                                         USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC#:
 LANA AFERZON,                                                           DATE FILED: 5-21-20
                                Petitioner,

                           v.
                                                                         18-CV-2829 (RA)
 172 MADISON NP HOLDING, LLC, 172                                              ORDER
 MADISON NP MEMBER, LLC, AND LUIZA
 DUBROVSKY,

                            Respondents.



RONNIE ABRAMS, United States District Judge:

         Petitioner Lana Aferzon filed this petition to enforce judgment on April 3, 2018. Dkt. 4.

On January 10, 2019, Petitioner’s prior attorneys were relieved as counsel, and Petitioner was

instructed to inform the Court of her next steps, including whether she intended to obtain or had

obtained new counsel. See Dkts. 18, 19. Petitioner subsequently indicated that she was in the

process of retaining new counsel. See Dkts. 23, 24. No later than June 22, 2020, Petitioner shall

submit a letter updating the Court as to the status of this action, including whether she seeks to

pursue this action at this time. If Petitioner fails to do so, the case may be dismissed for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b).

         The Clerk of Court is respectfully directed to mail a copy of this Order to Petitioner and

indicate proof of service on the docket.

SO ORDERED.

Dated:      May 21, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
